FINAL COPY
294 Ga. 615


   S14Y0330. IN THE MATTER OF BENJAMIN SCOTT ANDERSON.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Benjamin Scott Anderson (State Bar No. 417095); the

petition addresses grievances filed by three clients.      Anderson seeks the

imposition of an indefinite suspension of no less than six months, with

conditions for reinstatement.

      Anderson, who was admitted to the Bar in 2008, is currently under

suspension for non-payment of dues.        With regard to the three matters,

Anderson admits that he accepted representation of three separate clients, but

failed to complete the matters for which he was retained. He failed to fully

communicate with his clients when he ceased working on their matters and

failed to timely refund unearned fees. He also made an agreement with one

client to refund fees if the client refrained from filing a grievance, but he has

now agreed to refund all unearned fees without condition. He admits that by

this conduct he has violated Rules 1.3, 1.4, 1.16 (d), and 9.2 of the Georgia
Rules of Professional Conduct found in Bar Rule 4-102 (d). A violation of

Rules 1.3 and 9.2 is punishable by disbarment; a violation of Rules 1.4 and 1.16

(d) is punishable by a public reprimand.

      He offers in mitigation the following: he has no prior disciplinary history;

during the time he was representing these clients he was struggling with alcohol

addiction, but that he has begun a treatment program; he has expressed remorse

personally to his clients; he has agreed to refund all unearned fees; and he has

been cooperative in the disciplinary process.        He requests an indefinite

suspension of no less than six months, with reinstatement conditioned on his

providing a report from a licensed therapist or physician that he has maintained

compliance with his treatment plan, along with documentation of his

participation in SMART Recovery, an addiction recovery support group, and

documentation of restitution to his clients as set forth in his petition for

voluntary discipline.

      The State Bar believes that the discipline requested and the conditions for

reinstatement are appropriate.

      Having considered the petition and response, we have determined that the

appropriate sanction is a suspension of 12 months, with the conditions for

                                        2
reinstatement set forth above. Anderson is reminded of his duties pursuant to

Bar Rule 4-219 (c).

      At the conclusion of the suspension imposed in this matter, if Anderson

wishes to seek reinstatement, he must offer proof to the State Bar’s Office of

General Counsel that he has complied with the conditions for reinstatement

imposed in connection with the 12-month suspension. If the State Bar agrees

that the conditions have been met, it will submit a notice of compliance to this

Court, and this Court will issue an order granting or denying reinstatement.

      Twelve-month suspension with conditions. All the Justices concur.



                         Decided February 24, 2014.

      Suspension.

      Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                       3